Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application is a CON of 17/562,605 12/27/2021 ABN, 
which is a CIP of 17/387,059 07/28/2021, which is a CIP of 17/217,656 03/30/2021 PAT 11207334, and said 17/562,605 12/27/2021, is a CIP of 17/465,966 09/03/2021
which is a DIV of 17/217,656 03/30/2021 PAT 11207334, and said 17/562,605 12/27/2021, is a CIP of 17/466,016 09/03/2021, which is a CON of 17/217,656 03/30/2021 PAT 11207334, and said 17/562,605 12/27/2021, is a CIP of 17/168,365 02/05/2021, which claims benefit of 62/970,324 02/05/2020, and said 17/562,605 12/27/2021, is a CIP of 17/066,957 10/09/2020, which claims benefit of 62/914,051 10/11/2019, and said 17/562,605 12/27/2021, is a CIP of 16/831,035 03/26/2020, which claims benefit of 62/824,182 03/26/2019.
2.    Amendment of claims 1, 9, 14 and 18, and addition of claims 21-32 in the amendment filed on 9/20/2022 is acknowledged. Claims 1-32 are pending in the application.
Responses to Amendments/Arguments
3.	Since Slusher et al.  ‘508 does not disclose the instant methods of use, therefore it is distinct from the instant invention.  The rejection of claims 1-20 under 35 U.S.C. 103 (a) over Slusher et al.  ‘508 has been overcome in the amendment filed on 9/20/2022.
4.	Applicant's arguments regarding the provisional rejection of claim 1 under the obviousness-type double patenting over Krill et al. ‘035 and ‘365 have been fully considered but they are not persuasive.  
	Applicants state “Although both claim 1 of U.S. Application No. 16/831,035 and claim 19 of U.S. Application No. 17/168,365 are directed to methods of treating migraine, neither recites the presently claimed pharmacokinetic parameters, and neither recites the presently claimed efficacy results (i.e., wherein following the administration the patient is headache free, has experienced a reduction in headache pain, or is no longer experiencing a most bothersome symptom.). The obviousness-type double patenting rejections are improper and Applicant requests their withdrawal. CONCLUSION Applicant respectfully submits that the present application is in condition for allowance.”, see page 8.
Krill et al. ‘035 claims methods of use for treating migraine in a patient comprising perorally (i.e., orally) administration of fospropofol, see claim 1. 
Krill et al.  ‘365 claims a method of treating migraine in a patient in need thereof, comprising administering to said patient via orally or perorally an effective amount of the fospropofol salt, wherein the salt is a potassium, diethylamine, t-butylamine, ethylene diamine, benzathine, piperazine, ethanolamine, diethanolamine, ammonium, tromethamine, benethamine, histidine, calcium, magnesium, or zinc salt, see claims 21, 19 and 1. 
The difference between instant claims and Krill et al.  ‘035 and ‘365 is that the Krill et al.  ‘035 and ‘365 are silent on the instant pharmacokinetics and efficacy results.  However, the pharmacokinetics is an expected characteristics of fospropofol after oral administration and efficacy results are also expected treatment results, because Krill et al.  ‘035 and ‘365 methods of use using the instant compound fospropofol with an effective amount, and via same oral or peroral administration methods. Therefore Krill et al.  ‘035 and ‘365 still renders over the instant invention.  The provisional rejection of claim 1 under the obviousness-type double patenting over   Krill et al.  ‘035 and ‘365 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Objections
5.	Claims 2-32 are objected to as being dependent on rejected claim 1.
6.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

October 04, 2022